Exhibit 10.1




ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) dated as of ______________,
2008, by and among Brimmer Company, LLC, a Minnesota limited liability company
(“Buyer”), STEN Corporation, a Minnesota corporation (“STEN”), and STENCOR,
Inc., a Minnesota corporation and wholly owned subsidiary of STEN (“Old
Stencor”, and each of Old Stencor and STEN, a “Seller” and collectively, the
“Sellers”).     

BACKGROUND

A.

Sellers own and operate a manufacturing business (the “Business”) located at
4555 North Jackson Street, Jacksonville, Texas including a building of
approximately 37,000 square feet and approximately 15 acres of land (the “Real
Property”).

B.

Sellers desire to sell to Buyer, and Buyer desires to purchase from Sellers,
substantially all assets used in the operation of the Business including the
real property assets.

C.

Kenneth W. Brimmer is CEO of STEN and also serves as Chief Manager of Buyer.  On
November 6, 2008, STEN established a Special Committee of the Board of Directors
of STEN to negotiate and approve the sale of the Business to one or more buyers,
including Buyer (the “Special Committee”).

NOW, THEREFORE, in consideration of the facts recited above and the mutual
covenants and agreements herein contained, the parties hereby agree as follows:

Article 1
Purchase and Sale of Assets

1.1

Purchase and Sale of Assets.  On and as of the Closing Date (as defined in
Section 3.1 below) on the terms of this Agreement, Sellers will sell, transfer,
convey and deliver to Buyer and Buyer shall purchase from Sellers all property
and assets of Sellers related to the Business of every kind and description,
wherever located, real or personal, tangible or intangible, including but not
limited to the Real Property and those identified on Schedule 1.1 (the
“Assets”).  Without limitation of the foregoing, the Assets shall include the
following:

(a)

Sellers’ accounts receivable and all other obligations of customers with respect
to sale of goods or services, or amounts due under any invoice or any other
contract as set forth on Schedule 1.1(a);

(b)

All furniture, fixtures (including all signage, whether or not a fixture) and
equipment relating to the Business, including but not limited to those items set
forth on Schedule 1.1(b).

(c)

All of Sellers’ inventory and office or other supplies relating to the Business
as set forth on Schedule 1.1(c) (the “Inventory”).

(d)

All mailing lists, customer lists, supplier lists and similar records of the
Business as set forth on Schedule 1.1(d).

(e)

All intangible assets relating to the Business, all of the United States, state
and foreign registered and unregistered copyrights, trademarks, trade names
(including the name Stencor as a corporate and trade name and  ZBiZ and GoZBiZ
as tradenames), logos, service marks, service names, technology, trade secrets,
recipes and know-how, and applications and registrations for the foregoing, and
all licenses and other contracts related thereto and all renewals, modifications
and extensions thereof, in each case relating to the Business as set forth on
Schedule 1.1(e) (collectively, the “Intellectual Property”).

(f)

All of Sellers’ right, title and interest to all licenses and permits necessary
to operate the Business as set forth on Schedule 1.1(f) (the “Permits”).

(g)

All of Sellers’ right, title and interest to all personal property and real
estate leases to which any Assets used by Sellers in connection with the
Business are subject as set forth on Schedule 1.1(g) (“Leases”).

(h)

All books and records relating to the Business (other than stock records and
corporate minute books) as set forth on Schedule 1.1(h).

(i)

All saleable goodwill and other general intangibles of Sellers relating to the
Business as set forth on Schedule 1.1(i).

(j)

All rights of Sellers under any warranty or guarantee by any manufacturer,
supplier, or original vendor of the Assets hereunder as set forth on Schedule
1.1(j).

(k)

Sellers’ rights in and to the Internet Web site locations and/or Internet
domains and all telephone and facsimile numbers relating to the Business as set
forth on Schedule 1.1(k).

(l)

All rights of Sellers in the agreements or contracts set forth on Schedule
1.1(l) (together with the Leases, the “Assumed Contracts”).

(m)

Any claim (contractual or otherwise), recovery, refund, counterclaim, right to
offset or other right Sellers may have with respect to, or which arise out of
any of the Assets or the Business.

(n)

All claims, deposits, warranties, guarantees, refunds primarily related to the
Assets, causes of action, right of recovery, rights of set-off and rights of
recoupment of every kind and nature (except relating to the payment of taxes),
other than those relating primarily to the Excluded Assets.

1.2

Excluded Assets.  All property and assets of Sellers, of every kind and
description, wherever located, real or personal, tangible or intangible, not
relating to the Business (the “Excluded Assets”) are specifically excluded from
this Agreement and shall not be sold to Buyer pursuant hereto.

Article 2
Purchase Price

2.1

Purchase Price.  The aggregate purchase price (the “Purchase Price”) to be paid
by Buyer to Sellers in full consideration for the Assets shall be $1,300,000,
subject to adjustment, (a) $680,000 in cash payable at Closing to Sellers and
(b) the assumption by Buyers of the Assumed Liabilities.

2.2

Adjustment to Purchase Price.  At Closing, if the net working capital of Old
Stencor (calculated by adding the sum of the trade accounts receivable plus the
value of the Inventory, and then subtracting the sum of the trade accounts
payable) is more or less than $945,000, the cash portion of the Purchase Price
shall be decreased or increased by the difference between $945,000 and the Net
Working Capital on a dollar-for-dollar basis.

2.3

Allocation of Purchase Price.  The parties agree that the allocation of the
Purchase Price shall be mutually agreed upon by the parties and that each party
will report such allocation to the Internal Revenue Service for tax purposes on
Form 8594.

2.4

Assumption of Liabilities.  On the Closing Date, Buyer shall deliver to Sellers
a Bill of Sale, Assignment and Assumption Agreement pursuant to which Buyer
shall assume and agree to discharge the following obligations and liabilities of
Sellers in accordance with their respective terms and subject to the respective
conditions thereof (the “Assumed Liabilities”):

(a)

Sellers’ obligations under that certain [Mortgage Note] by Old Stencor to Austin
State Bank.

(b)

Trade accounts payable and accrued liabilities of Old Stencor existing on the
Closing Date.

(c)

The executory portion of the Assumed Contracts, except that Buyer shall not
assume or agree to pay, discharge or perform any liabilities or obligations
arising out of any breach by Sellers prior to the Closing Date of any such
contracts, including but not limited to liabilities or obligations arising out
of Sellers’ failure to perform any contract in accordance with its terms prior
to the Closing Date.  

(d)

Liabilities and obligations of Sellers arising on or after the Closing Date out
the Assets.

The Assumed Liabilities shall not include any obligations or liabilities
associated with that certain litigation matter listed on Schedule 4.6.




Article 3

Closing and Pre-Closing Conduct




3.1

Closing Time and Place. The consummation of the transaction herein contemplated
(the “Closing”) shall take place at 10 a.m. on December 31, 2008 (the “Closing
Date”) at a location to be mutually agreed upon by the parties, or such other
date and time as may be mutually agreed to by the parties following the Go Shop
Period.

3.2

Conduct of Business Prior to Closing.   During the period from the date of this
Agreement until Closing, Sellers shall cause the Business to carry on in all
material respects in the ordinary course, and to the extent consistent
therewith, use all commercially reasonable efforts to keep available the
services of its current employees and consultants, and preserve its
relationships with customers, suppliers, licensor, licensees, distributors and
others having business dealings with it.

3.3

Go Shop Period; Termination Payment.  Notwithstanding any other provision of
this Agreement to the contrary, during the period beginning the date of this
Agreement and continuing for 45 days (the “Go Shop Period”), the Special
Committee shall have the right to actively solicit offers from third parties for
the sale of the Assets or the Business (“Third Party Offers”), evaluate and
compare such Third Party Offers to one another and to the terms of this
Agreement.  If, within the Go Shop Period, the Special Committee determines in
good faith that failure to accept any such Third Party Offer would be
inconsistent with the Special Committee’s fiduciary duties, the Special
Committee shall authorize and direct the preparation and execution of any
agreement memorializing or furthering the sale of the Assets or the Business to
such third party offeror, thereby binding the Company to the terms and
conditions thereof. During the Go Shop Period, the Special Committee shall
promptly notify Buyer of any Third Party Offers, which notice shall include the
material terms of, and identity of, the Person(s) making such Third Party Offer.
Should the Special Committee accept a Third Party Offer and terminate this
Agreement pursuant to Section 7.2(c), Kenneth W. Brimmer shall be entitled to
receive from STEN within ten (10) days following such termination, payment in
the amount of $50,000.

Article 4
Representations and Warranties of Sellers

Sellers, jointly and severally, hereby represent and warrant to Buyer as of the
date hereof and as of the Closing Date:

4.1

Organization and Good Standing; Ownership Structure.  Each of STEN and Old
Stencor is a corporation duly organized, validly existing and in good standing
under the laws of the State of Minnesota.  Old Stencor has all requisite
corporate power and authority to own its properties and assets and to conduct
the Business as it is now being conducted.  Neither Seller has failed to qualify
in any jurisdiction where such failure to so qualify would have a material
adverse effect on the Business.  Each of Sellers has the power and authority to
enter into and perform their obligations under this Agreement. Old Stencor has
no subsidiaries and does not own any interest, directly or indirectly, in any
other corporation, partnership or other organization or entity.  STEN owns all
of the issued and outstanding capital stock of Old Stencor.

4.2

Authority; Execution and Delivery.  The execution, delivery and performance of
this Agreement by Sellers, including, without limitation, the sale, conveyance,
transfer and delivery of the Assets contemplated hereby, have been duly
authorized by all necessary corporate action.  Sellers each have all requisite
power and authority to enter into this Agreement and to carry out its
obligations hereunder.  This Agreement has been duly executed and delivered by
each of Sellers and constitutes the legal, valid and binding obligation of
Sellers and is enforceable against them in accordance with its terms, except as
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer or similar laws of general applicability relating to or
limiting creditors' rights generally, now or hereafter in effect and subject to
the application of equitable principles and the availability of equitable
remedies.

4.3

Consents, No Conflict, Etc.  Except as set forth on Schedule 4.3, no consent,
waiver, authorization or approval or any governmental or regulatory authority,
domestic or foreign, or of any other person, firm or corporation, entity or
association (collectively, any “Person”), and no filing or registration with any
such Person is required in connection with the execution and delivery of this
Agreement by either Seller or the performance by Sellers of their obligations
hereunder.  Except as indicated on Schedule 4.3, the execution, delivery and
performance of this Agreement by Sellers and the consummation by Sellers of the
transactions contemplated hereby will not, with or without the giving of notice
or the passage of time, (a) violate any law, ordinance, rule or regulation, or
violate any judgment, writ, injunction or order of any court, arbitrator or
governmental, administrative or self-regulatory authority, applicable to either
Seller or the Assets, (b) constitute a violation of or conflict with any
provision of the articles or certificate of incorporation or bylaws of either
Seller, or (c) conflict with, or result in the breach, modification or
termination of, require the consent or authorization of or waiver by, or filing
with, any other Person, or result in the creation of any Encumbrance (as defined
in Section 4.4 hereof) upon the Assets under, or constitute a default under, any
license, franchise, contract, indenture, agreement or other instrument
(including the Assumed Contracts) to which either Seller is a party or by which
any of the Assets or other properties of Sellers are bound.

4.4

Title to and Sufficiency of the Assets.  Except as set forth on Schedule 4.4,
Sellers are the owners of and have good and marketable title to all of the
Assets free and clear of all liens (including without limitation any lien
related to any employee benefits plan), security interests, charges, claims or
encumbrances of any nature whatsoever and rights and interest whatsoever of
third parties (collectively, “Encumbrances”).  The Assets constitute all assets,
rights and properties necessary to operate the Business as operated by Sellers
prior to the Closing.

4.5

Condition of the Assets; As is, Where is Basis.  Except as specifically set
forth in this Article 4, the Assets are being conveyed to Buyer on an AS IS,
WHERE IS basis, and Sellers make no representations or warranties as of any
other kind or nature, whether express or implied, including any warranty as to
condition, repair, suitability, durability, collectability, merchantability or
fitness for a particular purpose.

4.6

Litigation and Other Proceedings.  Except as set forth on Schedule 4.6, there
are no lawsuits, administrative proceedings, governmental investigations or
arbitration pending against or relating to either Seller, the Assets, or the
transactions contemplated by this Agreement, that would either individually or
in the aggregate materially adversely affect the Assets or the Business, or the
financial condition or prospects of Sellers or the Business.

4.7

Compliance with Laws; Permits.  Each of Sellers has materially complied with all
applicable statutes, regulations, orders, ordinances and other laws, of all
state, local and federal governments and agencies to which it is subject in
connection with the Assets or the Business. All of the Permits are fully
transferable to Buyer and no consent is required for the sale and transfer
thereof hereunder, except for consents that have already been obtained (in
writing, if required by the terms of such Permits).

4.8

Leases; Contracts.  To Sellers’ knowledge, there does not exist under any of the
Leases or the Assumed Contracts any default by either Seller or any event which
with notice or lapse of time, or both, would constitute a default thereunder by
either Seller. Neither Seller has assigned to any other Person any of its rights
under such Leases or Assumed Contracts.

4.9

No Brokers.  Neither Seller has entered into any agreement, arrangement or
understanding with any person or firm, or has taken any other action, which will
result in the obligation of Buyer to pay any finder’s fee, brokerage commission
or similar payment in connection with the transactions contemplated hereby.

Article 5
Representations and Warranties of Buyer

Buyer represents and warrants to Sellers as of the date hereof and as of the
Closing Date:

5.1

Organization and Good Standing. Buyer is a limited liability companies duly
organized, validly existing, and in good standing under the laws of the State of
Minnesota, with full power and authority to enter into this Agreement and any
ancillary agreement and to perform its obligations hereunder and thereunder,
including full power and authority to own the Assets and to conduct the Business
following the Closing. Buyer has not failed to qualify in any jurisdiction where
such failure to so qualify would have a material adverse effect on its ability
to enter into or to consummate the transactions contemplated by this Agreement.

5.2

Authority; Execution and Delivery. The execution, delivery and performance of
this Agreement by Buyer, including, without limitation, the purchase and receipt
of the Assets contemplated hereby and payment of the Purchase Price, have been
duly authorized by all necessary limited liability company action.  Buyer has
all requisite power and authority to enter into this Agreement and to carry out
its obligations hereunder.  This Agreement has been duly executed and delivered
by Buyer and constitutes the legal, valid and binding obligation of Buyer and is
enforceable against them in accordance with its terms, except as may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or similar laws of general applicability relating to or limiting
creditors' rights generally, now or hereafter in effect and subject to the
application of equitable principles and the availability of equitable remedies.

5.3

Consents, No Conflict, Etc.  Except as set forth on Schedule 5.3, no consent,
waiver, authorization or approval or any Person, and no filing or registration
with any such Person is required in connection with the execution and delivery
of this Agreement by either Buyer or the performance by Buyer of its obligations
hereunder.  Except as indicated on Schedule 5.3, the execution, delivery and
performance of this Agreement by Buyer and the consummation by Buyer of the
transactions contemplated hereby will not, with or without the giving of notice
or the passage of time, (a) violate any law, ordinance, rule or regulation, or
violate any judgment, writ, injunction or order of any court, arbitrator or
governmental, administrative or self-regulatory authority applicable to Buyer,
(b) constitute a violation of or conflict with any provision of the articles of
organization, operation agreement, bylaws or other constituting document of
Buyer, or (c) conflict with, or result in the breach, modification or
termination of, require the consent or authorization of or waiver by, or filing
with any other Person or constitute a default under, any license, franchise,
contract, indenture, agreement or other instrument to which either Buyer is a
party.

5.4

Litigation and Other Proceedings.  There are no lawsuits, administrative
proceedings, governmental investigation or arbitration pending against or
relating to Buyer or the transactions contemplated by this Agreement and to the
knowledge of Buyer, no such proceeding, investigation or arbitration threatened
against Buyer.

5.5

No Brokers.  Buyer has not entered into any agreement, arrangement or
understanding with any person or firm, which will result in the obligation to
Sellers to pay any finder’s fee, brokerage commission or similar payment in
connection with the transactions contemplated hereby.

Article 6
Indemnification

6.1

Indemnification by Sellers.  Each of Sellers, jointly and severally, covenant
and agree with Buyer that Sellers will pay and perform, and shall indemnify
Buyer and hold Buyer harmless from, against and in respect of any and all costs,
losses, claims, liabilities, fines, penalties, damages and expenses (including
interest which may be imposed in connection therewith and court costs and
reasonable fees and disbursements of counsel) (collectively, “Indemnified
Liabilities”) resulting from, arising out of or incurred by either of them in
connection with:  (a) the operation of the Business or the ownership of the
Assets prior to the Closing; or (b) any breach of a representation, warranty,
agreement, covenant or obligation of Sellers in or under this Agreement or any
schedule, document, certificate or ancillary agreement delivered pursuant hereto
or in connection herewith. Notwithstanding the foregoing, neither Seller shall
be liable to indemnify Buyer for any Indemnified Liabilities resulting from
facts or circumstances of which Kenneth W. Brimmer has actual knowledge as of
the date of this Agreement or as of the Closing Date, except for liabilities
arising from that certain litigation matter listed on Schedule 4.6.

6.2

Indemnification by Buyer.  Buyer agrees with Sellers that it shall pay and
perform, and indemnify Sellers, and hold them harmless from, against and in
respect of any and all Indemnified Liabilities resulting from, arising out of or
incurred by either of them in connection with:  (a) the operation of the
Business or the ownership of the Assets on and after the Closing; and (b) any
breach of a representation, warranty, agreement, covenant or obligation of Buyer
in or under this Agreement or any schedule, document, certificate or ancillary
agreement delivered pursuant hereto or in connection herewith.  

6.3

Survival of Representations and Warranties.  All covenants and agreements of any
party hereto shall survive the Closing. All representations and warranties of
any party hereto set forth herein shall survive the Closing for a period of one
(1) year following the Closing Date, at which time they shall be deemed
terminated.

Article 7
Termination

7.1

Termination by Buyer. This Agreement and the transactions contemplated hereby
may be terminated by Buyer at any time prior to the Closing if:

(a)

Sellers’ representations and warranties are not true and correct as of the
Closing Date;

(b)

Either Seller has failed in any manner to timely perform or comply with any
covenant to be performed by it hereunder;

(c)

Seller fails to deliver any consent required hereunder; or

(d)

at any time between date of this Agreement and the Closing Date there occurs a
material adverse change in the Assets, the Business, the condition (financial or
other), results of operations, or prospects of Old Stencor, or any information
disclosed to Buyer in the schedules delivered to Buyer on the date hereof.

7.2

Termination by Sellers. This Agreement and the transactions contemplated hereby
may be terminated by Sellers at any time prior to the Closing if:

(a)

Buyer’s representations and warranties are not true and correct as of the
Closing Date;

(b)

Buyer has failed in any manner to timely perform or comply with any covenant to
be performed by it hereunder; or

(c)

The Special Committee determines to proceed with a Third Party Offer under
Section 3.3 of this Agreement within the Go Shop Period.

7.3

Liability Upon Termination.  Upon a termination of this Agreement under Section
7.1 or Section 7.2, the terminating party shall not have any liability to the
other parties under this Agreement except with respect to a termination under
Section 7.2(c), which shall only result in liability to STEN to the extent
specified in Section 3.3.

Article 8
Closing Deliveries

8.1

Sellers’ Deliveries.  On the Closing, Sellers shall deliver to Buyer: (a)
certified or signed resolutions of the Special Committee of STEN authorizing the
execution and delivery of this Agreement and the consummation of the
transactions contemplated herein by STEN and, on behalf of STEN as the sole
shareholder of Old Stencor, by Old Stencor; (b) a signed Bill of Sale,
Assignment and Assumption Agreement in the form attached hereto as Exhibit A;
(c) a deed evidencing conveyance of the Real Property to Buyer; (d) any consents
identified in the schedules to this Agreement or any other necessary under this
Agreement; (e) a certificate from each Seller, signed by an officer of such
Seller, dated as of the Closing Date, certifying (i) that all covenants, terms
and conditions of this Agreement to be complied with and performed by such
Seller at or before the Closing Date have been complied with and performed in
all material respects and (ii) all representations and warranties of such Seller
contained herein or in any certificate or other writing delivered pursuant
hereto or in connections herewith are true and correct as of the Closing date;
(f) a statement of net working capital as described in Section 2.2 hereof; (g)
executed Articles of Amendment to Old Stencor’s Articles of Incorporation to
change the corporate name of “Stencor, Inc.” to any name not confusingly similar
therewith; and (h) any other agreements and documents necessary or reasonably
requested by Buyer in connection herewith.

8.2

Buyer Deliveries.  On the Closing, Buyer shall deliver to Sellers (a) certified
resolutions of Buyer’s board of governors authorizing the execution and delivery
of this Agreement and the consummation of the transactions contemplated herein;
(b) a executed Bill of Sale, Assignment and Assumption Agreement in the form
attached hereto as Exhibit A; (c) a certificate from Buyer, signed by an officer
Buyer, dated as of the Closing Date, certifying (i) that all covenants, terms
and conditions of this Agreement to be complied with and performed by  Buyer at
or before the Closing Date have been complied with and performed in all material
respects and (ii) all representations and warranties of Buyer contained herein
or in any certificate or other writing delivered pursuant hereto or in
connections herewith are true and correct as of the Closing date; and (d) any
other agreements and documents necessary or reasonably requested by Sellers in
connection herewith.

8.3

Conditions to Closing.  All of the obligations of Sellers to effect the
transactions contemplated hereby shall be subject to the satisfaction, on or
before the Closing Date, of the deliveries and conditions stated in Section 8.2,
any of which may be waived in writing by STEN.  All of the obligations of Buyer
to effect the transactions contemplated hereby shall be subject to the
satisfaction, on or before the Closing Date, of the deliveries and conditions
stated in Section 8.1, any of which may be waived in writing by Buyer.

8.4

Further Assurances.  At any time after the Closing, each of the parties shall do
all such acts and things and shall execute and deliver, or cause to be executed
and delivered, all such documents, instruments and agreements as may be
reasonably necessary or desirable to give effect to the provisions of and intent
of this Agreement.

Article 9
General Provisions

9.1

Entire Agreement.  This Agreement (including the exhibits and schedules hereto)
supersedes all prior agreements and understandings, oral and written, between
the parties hereto with respect to the subject matter hereof and cannot be
changed or terminated orally, and this Agreement, together with related
agreements or documents executed in connection herewith, constitute the entire
agreement of the parties as to the matters set forth herein and therein.

9.2

Amendments.  No amendments of any provision of this Agreement or any document
referred to herein or contemplated hereby shall be effective unless the same
shall be in writing and signed by all the parties.

9.3

Expenses.  Each party hereto shall pay its own expenses incident to the making
of this Agreement and the consummation of the transactions contemplated hereby,
including, but not limited to, fees and expenses of its attorneys, accountants
and broker, if any.

9.4

No Waiver; Remedies Cumulative.  No failure on the part of a party hereto to
exercise and no delay in exercising any right hereunder shall operate as a
waiver thereof nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  Remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

9.5

Notices.  All notices and other communications provided for hereunder shall be
in writing and shall be personally delivered or mailed or sent to each party at
its address set forth beside its name below or at such other address as may be
designated by such party in written notice to each of the other parties.  All
such notices and communications shall be effective when delivered in person or
transmitted by facsimile, or three business days after dispatch by certified or
registered first class mail, postage prepaid, return receipt requested, to the
party to whom the same is so given or made:




If to Sellers:

STEN Corporation

10275 Wayzata Blvd., Suite 310

Minnetonka, MN 55305

Attn:  Special Committee of Board of Directors

Fax:  (952) 545-2795

  

If to Buyer:

Brimmer Company, LLC

11505 Lakeview Lane West

Minnetonka, MN  55305

Attn: Kenneth W. Brimmer

Fax: (952) 591-9037




9.6

Successors and Assigns.  This Agreement shall be binding upon and shall inure to
the benefit of the parties and their respective successors and permitted
assigns. Neither this Agreement nor any obligations hereunder shall be assigned
by Buyer without the prior written consent of Sellers, unless such assignment is
to an affiliate of Kenneth W. Brimmer.

9.7

Counterparts.  This Agreement may be executed in counterparts, each of which
shall for all purposes be deemed to be an original and all of which shall
constitute the same instrument.  Facsimile and electronically transmitted
signatures shall be valid and binding to the same extent as original signatures.

9.8

Governing Law.  This Agreement shall be construed in accordance with and
governed by the laws of the State of Minnesota without regard to its
conflicts-of-law provisions.  No provision of this Agreement shall be construed
against or interpreted to the disadvantage of any party hereto by any court or
other governmental or judicial authority or by any board of arbitrators by
reason of such party or its counsel having or being deemed to have structured or
drafted such provision.

9.9

Dispute Resolution.  Any controversy, claim or dispute arising under or relating
to this Agreement, including the existence, validity, interpretation,
performance, termination or breach of this Agreement, will finally be settled by
binding arbitration before a single arbitrator (the ”Arbitration Tribunal”)
which will be jointly appointed by the parties.  The Arbitration Tribunal shall
self-administer the arbitration proceedings utilizing the Commercial Rules of
the American Arbitration Association; provided, however, the American
Arbitration Association shall not be involved in administration of the
arbitration.  The arbitrator must be a retired judge of a state or federal court
of the United States or a licensed lawyer with at least ten years of corporate
or commercial law experience and have at least an AV rating by Martindale
Hubbell.  If the parties cannot agree on an arbitrator, Buyer or Sellers may
request the American Arbitration Association to appoint an arbitrator which
appointment will be final.  The arbitration will be held in Minneapolis,
Minnesota.  Each party will have discovery rights as provided by the Federal
Rules of Civil Procedure within the limits imposed by the arbitrator; provided,
however, that all such discovery will be commenced and concluded within 60 days
of the selection of the arbitrator.  It is the intent of the parties that any
arbitration will be concluded as quickly as reasonably practicable.  Once
commenced, the hearing on the disputed matters will be held four days a week
until concluded, with each hearing date to begin at 9:00 a.m. and to conclude at
5:00 p.m.  The arbitrator will use all reasonable efforts to issue the final
written report containing award or awards within a period of five business days
after closure of the proceedings.  Failure of the arbitrator to meet the time
limits of this Section will not be a basis for challenging the award.  The
Arbitration Tribunal will not have the authority to award punitive damages to
either party.  Each party will bear its own expenses, but the parties will share
equally the expenses of the Arbitration Tribunal.  The Arbitration Tribunal
shall award attorneys’ fees and other related costs payable by the losing party
to the successful party as it deems equitable.  This Agreement will be
enforceable, and any arbitration award will be final and non-appealable, and
judgment thereon may be entered in any court of competent jurisdiction.

9.10

Severability.  In the event any part of this Agreement is found to be void and
unenforceable, the remaining provisions of this Agreement shall remain binding
with the same effect as though the void parts were deleted.

IN WITNESS WHEREOF, each of the parties has caused this Asset Purchase Agreement
to be executed by the undersigned as of the date first above written.

BUYER:

 

BRIMMER COMPANY, LLC

    

By:

  

Name:

  

Title:

        

SELLERS:

    

STEN CORPORATION

    

By:

  

Name:

  

Title:

        

STENCOR, INC.

    

By:

  

Name:

  

Title:

  
















[SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT]









